Case 1:17-cr-00548-PAC Document 144 Filed pang Page... of 1
I Poy yo a,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

eu x
UNITED STATES OF AMERICA
S-2 17 Cr. 548 (PAC)
“Ye
ORDER
JOSHUA ADAM SCHULTE,
Defendant.
ween eee c eee en een een X

HONORABLE PAUL A. CROTTY, United States District Judge:

At a court conference on Wednesday, September 18, 2019, Counsel for Schulte requested
a re-examination of the classification of certain 302s. With regard to the 21 302s attached to the
letter filed by Schulte, dated August 8, 2019, supplemented by the 302s for any witness the
Government has designated for trial, the Government is directed to re-examine these documents
to determine whether they have been properly classified. If the Government claims the
documents should be designated as classified the Government is directed to identify the
information claimed to be classified.
Dated: New York, New York

September/7. , 2019

sO ORDERED

fe (at. p Mex ty

PAUL A. CROTTY
United States District Judge

 
